Citation Nr: 1622958	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to September 19, 2014, and in excess of 70 percent since September 19, 2014, for traumatic brain injury (TBI) residuals.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to September 3, 2014, and in excess of 20 percent since September 3, 2014, for cervical spine strain with degenerative disc disease, spondylosis, and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Air Force from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in September 2011 and November 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to September 19, 2014, the Veteran's TBI residuals have been manifested by cognitive emotional/behavioral, and physical impairment with no more than a level 1 impairment for each facet of cognitive impairment and other residuals not otherwise classified.

2.  Prior to September 19, 2014, the Veteran's TBI residuals included a separate diagnosis of headaches that were shown to be very frequent completely prostrating and capable of prolonged attacks productive of severe economic inadaptability.

3.  Since September 19, 2014, the Veteran's TBI residuals have been manifested by cognitive emotional/behavioral and physical impairment with no more than a level 3 impairment for each facet of cognitive impairment and other residuals not otherwise classified.

4.  Prior to September 3, 2014, the Veteran's service-connected cervical spine strain with degenerative disc disease was not manifested by forward flexion of the cervical spine 30 degrees or less, the combined range of motion of the cervical spine 170 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, or right upper extremity neurological deficits.    

5.  From March 13, 2014, to September 3, 2014, the Veteran's cervical spine strain with degenerative disc disease was productive of left upper extremity radiculopathy manifested by symptoms that approximated moderate incomplete paralysis. 

6.  Since September 3, 2014, the Veteran's service-connected cervical spine strain with degenerative disc disease, spondylosis, and intervertebral disc syndrome was not manifested by forward flexion of the cervical spine 15 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks.



CONCLUSIONS OF LAW

1.  During the appeal period prior to September 19, 2014, the criteria for an initial evaluation in excess of 10 percent for TBI residuals were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, 4.124a, Diagnostic Code 8045 (2015).

2.  During the appeal period prior to September 19, 2014, the criteria for a separate rating of 50 percent for tension headaches were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  Since September 19, 2014, the criteria for an evaluation in excess of 70 percent for TBI residuals were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124, 4.124a, Diagnostic Code 8045.

4.  During the appeal period prior to September 3, 2014, the criteria for an evaluation in excess of 10 percent for cervical spine strain with degenerative disc disease were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5010-5242 (2015).  

5.  From March 13, 2014 to September 2, 2014, the criteria for a separate 30 percent evaluation, but no higher, for the Veteran's left upper extremity radiculopathy have met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8510 (2015).
  
6.  Since September 3, 2014, the criteria for an evaluation in excess of 20 percent for cervical spine strain with degenerative disc disease, spondylosis, and intervertebral disc syndrome were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Moreover, during the March 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
   
Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following awards of service connection for TBI with memory loss and tension headaches and cervical spine strain with degenerative disc disease, spondylosis, and intervertebral disc syndrome.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).
  
TBI Residuals

The Veteran's service connected TBI residuals have been evaluated as 10 percent disabling prior to September 19, 2014, and as 70 percent since September 19, 2014, pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8045 which states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130  (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Diagnostic Code 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

 Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

 Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living" which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

A 10 percent evaluation for TBI is warranted when there is one of the following: 

* A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

* Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

* Social interaction is occasionally inappropriate.

* Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

* Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

* Mildly impaired visual spatial orientation. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).

* Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

* One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

* Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

A 20 percent evaluation for TBI is warranted when there is one of the following: 

* Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

* Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

* Social interaction is frequently inappropriate.

* Motor activity mildly decreased or with moderate slowing due to apraxia.

* Moderately impaired visual spatial orientation.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS (global positioning system).

* Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

* One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

* Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.

TBI residuals prior to September 19, 2014

Initially, the Board notes that a separate compensable rating was established for tinnitus effective March 10, 2011, the date of the Veteran's original claim for service connection.  As such, the Veteran's tinnitus may not be used to support a higher rating under Diagnostic Code 8045.  

The Veteran underwent VA examination in July 2011 at which time he reported no burning sensations but stated that he had numbness and tingling in the forehead and neck but no weakness or paralysis.  He reported mood swings, slowness of thought, and problems with attention and concentration.  The Veteran indicated that he had difficulty understanding directions and stated that he had problems with anxiety described as not being able to concentrate on directions.  The Veteran reported moderate memory problems described as sometimes forgetting names, phone numbers, and important facts.  The Veteran denied experiencing confusion, problems reading, and depression.  He reported vision problems described as blurry vision.  The Veteran described a hypersensitivity to light and noted that dark glasses help.  He also reported a hypersensitivity to sound described as "irritable" with sound and reported being irritable.  The Veteran denied fatigue, taste or smell problems, heat intolerance, abnormal sweating, restlessness and pain.  He denied trouble sleeping.  The Veteran stated that he had dizziness which occurred once per day but denied vertigo and any seizure disorder.  He reported difficulties in finding the right words to say (expressing himself) and in pronouncing words (articulation). He denied difficulty with swallowing and any type of bladder problem but stated that he had been impotent for six years and could not achieve and maintain an erection.  The Veteran denied having any other known medical conditions (such as, infection, nerve disorder, hormonal imbalance, blood vessel disease or psychological disorder) or receiving any other treatment or medication which could affect sexual function.  The Veteran denied problems with fecal incontinence and constipation.  He reported no other symptoms associated with the TBI injury.
The Veteran indicated that his symptoms, in general, were stable.  He had not experienced a stroke.  He reported that he did not experience any overall functional impairment from this condition.  He was able to brush teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower. The Veteran reported that he was employed, and that his usual occupation was construction, which he had performed for 15 years.

The Veteran was diagnosed with focal injury.  The examiner found that the numbness and tingling in the forehead, dizziness, and impotence were not related to his TBI.  

On VA examination in August 2011, the Veteran reported that he had been divorced since 1988, and had two adult relationships and that his relationships were healthy and appropriate.  He also reported that his highest level of education was an AA, that he had been working construction for most of his career, and that he had been unemployed for the prior two weeks.  The Veteran reported that he was a minister at his church and was social in activities and with friends.

With respect to memory, attention, concentration, and executive function, the examiner noted that there were complaints of memory, attention, concentration, or executive functions but that these were mild in nature and were without objective evidence on testing.  The Veteran reported that he had forgotten where he placed items after having set them down.  He also reported that he was slow to remember information but was able to eventually remember. On the MOCA, the Veteran had difficulty remembering all five words after a three minute delay.  The Veteran was able to, almost always, set goals, plan, organize, prioritize, self monitor, problem solve, make appropriate decisions, be spontaneous, and be flexible with change.  The Veteran reported that when working, he enjoyed setting goals and had become efficient due to the nature of what he is expected to do.  The Veteran stated that he liked the challenge of planning and setting up jobs.  The Veteran was also able to process information at an appropriate rate and content.

With respect to judgment, it was noted to be normal.  The Veteran was asked what he would do if he was late for a doctor's appointment; he stated that he would call the doctor's office.  The examiner noted that this showed appreciation for scheduling and reliability.

With respect to social interaction, the examiner noted that it was routinely appropriate.  The Veteran was asked what his response would be if he was
bumped at the grocery store, and he said that he would generally keep walking and observe the individual to make sure it was not done on purpose.

With respect to orientation, the Veteran was always oriented to person, time, place, and situation.  He denied any difficulty with orientation.

With respect to motor activity (with intact motor and sensory system), the examiner noted that it was normal. The Veteran was able to consistently touch thumb to each successive finger of each hand, with normal speed and accuracy.  He was also able to close his eyes and tap his right shoulder five times with his left hand and repeat with his right hand (using Luria Nebraska standards of Impairment.)

With respect to visual spatial orientation, the examiner noted that it was normal.  The Veteran was able to draw two overlapping pentagons with all sides showing, with no difficulty and with an appropriate amount of time to complete it.

With respect to subjective symptoms, the examiner noted that there were three or more subjective symptoms which mildly interfere with family and close relationships.  The Veteran described symptoms of tinnitus, anxiety, headaches on a daily basis especially with stress or being physically active.  The Board notes, however, that separate compensable evaluations have been granted herein for headaches; thus, both tinnitus and headaches are not to be considered in the evaluation of his TBI.  As such, the only subjective symptom noted by the examiner under this facet is anxiety.

With respect to neurobehavioral effects, the examiner noted that there were one or more neurobehavioral effects but that these did not interfere with workplace interaction or social interaction.  The Veteran's neurobehavioral effects were irritability, moodiness, verbal aggression and difficulty calming himself down.

With respect to communication, the examiner noted that the Veteran was able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

With respect to consciousness, the examiner noted that his state of consciousness was normal.  The Veteran had not experienced altered states of consciousness.

In view of the above, a level 1 impairment is warranted for memory, attention, concentration, executive functions.  A level 0 impairment is warranted for judgment, social interaction, orientation, motor activity, visual special orientation, subjective symptoms, neurobehavioral effects, and communication.  Thus, prior to September 19, 2014, the Veteran's TBI was been manifested by cognitive emotional/behavioral, and physical impairment with no more than a level 1 impairment for each facet of cognitive impairment and other residuals not otherwise classified.  The table for evaluating residuals of TBI specifies that the rating assigned shall reflect the highest number assigned for any factor.  The numbers are not added.  At no time prior to September 19, 2014, did the level of severity of any of these facets warrant a higher level than 1; thus, an initial evaluation in excess of 10 percent for TBI under Diagnostic Code 8045 is not warranted.  

The Board has considered whether any TBI residual with a distinct diagnosis should be evaluated separately under another diagnostic code rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" as long as the same manifestations are not the basis for more than one evaluation.  

In this case, the Veteran has been diagnosed with tension headaches as a distinct diagnosis.  Diagnostic Code 8100 provides for a 10 percent disability rating for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Neither the rating criteria nor the Court has defined the term "prostrating."  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  Further, "inadaptability" is also not defined under Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, it has been held that nothing in diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce, 18 Vet. App. at 446.  In this regard it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16.  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce, 18 Vet. App. at 445-46.  In this regard, the decision mentions that, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-47.

In this case, a May 2011 VA treatment record indicates that the Veteran described daily headaches with a gradual progression of headache throughout the day with baseline pain 1-2/10 and the most severe pain 10/10 pain with 10 being the highest level of pain. He reported occasional nausea with headaches but no vomiting.  The Veteran reported that the pain was relieved with napping and lying down, which he was able to do at lunch, but when he returned to work, the headache returned.  He described pain starting at the right frontal region radiating across to the left frontalis and noted that he also had pain in the left occipital region when the headache started.  The Veteran underwent trigger point injections of the right frontalis (2 locations), left temporalis (1 location), and left superior lateral region of occipitalis (1 location).  Although the Veteran reported improved symptoms of muscular pain, his headache continued a few minutes post-injection.

At the July 2011 VA examination, the Veteran reported that he experienced daily headaches lasting for 10 hours.  The headaches started in the forehead and randomly going to the back of the head usually associated with stress.  The Veteran reported that he worked with headaches but as he aged, the pain had become worse. He also reported that when headaches occurred, he had to stay in bed and was unable to do anything.  The Veteran indicated that the level of severity for the headaches was a 10 on a scale from 1-10 with 10 being the highest level of pain.  The Veteran also reported that his headaches made him dizzy at times.  The Veteran stated that it was difficult to concentrate on his job performance because he could not take the pain.  

As noted above, to reach a maximum schedular 50 percent rating, the Veteran has to show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, such as the frequency and severity of headaches.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  

The Board finds the Veteran's statements to be credible.  Prior to September 19, 2014, the Veteran's headaches have resulted in pain and loss of productivity.  He reported headaches on a daily basis that lasted for 10 hours, and typically resulted in severe pain with a level of 10 on a scale from zero to 10.  Although the Veteran did not report prolonged attacked, in view of the Veteran's report that the headache was relieved only when napping and lying down and returned when he got up, the Board will consider the entire headache as an attack.  As such, as they typically last 10 hours at varying severity, the Board will resolve all doubt in the Veteran's favor and consider these headache attacks prolonged. 

Because the Veteran suffered from very frequent severe headaches that were completely prostrating, which required him to lay down during the middle of the day while at work, the Board considers these headaches capable of producing severe economic inadaptability.  As such, the Veteran's headache symptoms more closely approximate a 50 percent rating.  Therefore, an evaluation of 50 percent disabling for headaches is warranted prior to September 19, 2014.  The Board notes that the Veteran is already in receipt of a 50 percent rating for headaches as of September 19, 2014. Given that 50 percent is the highest schedular rating available for headaches, a higher rating is not available either prior to, or as of, September 19, 2014. He is currently in receipt of the highest available rating for headaches for the entirety of the appeal period.

Notably, consideration of the Veteran's headaches as a facet of TBI, as part of the set of "subjective symptoms," does not provide for a higher rating under Diagnostic Code 8045, as that part of the table requires three or more subjective symptoms that moderately interfere with work.  In this case, however, the Veteran's headache symptoms are his only subjective symptoms of TBI that more than mildly interfere with work.

TBI residuals since September 19, 2014

Since September 19, 2014, the Veteran's residuals of TBI have been evaluated as 70 percent disabling.  In addition, as separate compensable ratings have been established for tinnitus and tension headaches effective March 10, 2011, tinnitus and headaches may not be used to support a higher rating under Diagnostic Code 8045.

A total rating for his TBI is warranted when there is one of the following:  

* Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

* Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

* Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  

* Motor activity severely decreased due to apraxia.

* Severely impaired visual spatial orientation.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

* Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.

* Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

The Veteran underwent VA examination in September 2014. With respect to memory, attention, concentration, and executive function, the examiner noted that there was objective evidence of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Performance on MOCA was impaired (21/30) and showed problems in several domains including attention (error on reversing digit sequence correctly), errors in calculations (serial 7s), verbal fluency, and in memory (spontaneously recalling only 2/5 words) though correctly recalling them when given multiple cues.  Thus, there was not severe functional impairment notes.

With respect to social interaction, the examiner noted that social interaction was frequently inappropriate.  The examiner noted that the Veteran started talking about something and then ended up talking about something not related.  Sometimes he was rude (previously he did not care), and as a result, people pulled him to the side and tell him that his behavior was not right.  People had cautioned him many times (friends and family), and he was working to improve this (showing insight).  The Veteran felt that he had improved, that people were helping him, and that he listened more. He was able to weigh the alternatives to his conversation when it was addressed by his family and friends.

With respect to judgment, it was noted to be normal.  

With respect to orientation, the Veteran was always oriented to person, time, place, and situation.  

With respect to motor activity (with intact motor and sensory system), the examiner noted that it was normal. 

With respect to visual spatial orientation, the examiner noted that it was normal.  

With respect to subjective symptoms, the examiner noted that there were three or more subjective symptoms that moderately interfere with family and close relationships.  The Veteran indicated that he had feelings of inadequacy; feeling that he could not compete but he worked hard to improve himself and his grades improved (felt he was behind others).  The Veteran reported that he got frustrated with headaches which required that he had to stop what he was doing and call his supervisor aside (felt badly as he was treated like an old man).  The examiner noted that light and sound sensitivity contributed to these problems (especially the sound bothers him) and his tinnitus annoyed him.  The Board notes again, however, that separate compensable evaluations have been assigned for headaches and tinnitus; thus, they are not to be considered in evaluation of his TBI.
  
With respect to neurobehavioral effects, the examiner noted that there were one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  The examiner noted that the Veteran could get into verbal fights with people.  He had more motivational concerns and felt that he could be productive but felt he was being challenged increasingly due to his age.  The Veteran also had issues that society no longer wanted him.

With respect to communication, the examiner noted that the Veteran was able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

With respect to consciousness, the examiner noted that his state of consciousness was normal.  

Based on the above, the Veteran did not meet the criteria for a total evaluation in any of the categories required for such a rating. He did not have severe functional impairment; his judgment, orientation, visual spatial orientation, and motor activity, and consciousness were normal; and he was also able to communicate by spoken and written language. In view of the above, a level 3 impairment is the highest level of impairment warranted, and it is appropriate for his deficit in memory, attention, concentration, and executive functions.  A level 2 impairment is warranted for social interaction.  A level 0 impairment is warranted for judgment, orientation, motor activity, visual special orientation, subjective symptoms, neurobehavioral effects, and communication.  Thus, since September 19, 2014, the Veteran's TBI was been manifested by cognitive emotional/behavioral, and physical impairment with no more than a level 1 impairment for each facet of cognitive impairment and other residuals not otherwise classified.  The table for evaluating residuals of TBI specifies that the rating assigned shall reflect the highest number assigned for any factor.  The numbers are not added.  At no time since September 19, 2014, did the level of severity of any of these facets warrant a higher level than 3; thus, an evaluation in excess of 70 percent for TBI under Diagnostic Code 8045 is not warranted.  

Cervical Spine 

The Veteran's service connected cervical spine disability was rated as 10 percent disabling prior to September 3, 2014, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242, and as 20 percent disabling since September 3, 2014, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2015).  

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

Diagnostic Code 5242, which provides for degenerative arthritis of the spine, is evaluated under the rating criteria for diseases and injuries of the spine.  Pursuant to the general rating formula, in pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):Round each range of motion measurement to the nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

It is noted that separate rating are in effect for radiculopathy of the upper extremities effective September 3, 2014.  The Veteran did not appeal for higher ratings; thus, this matter is not before the Board.  As such, the Board only addresses the neurological manifestations of the Veteran's service-connected cervical spine disability on the record prior to September 3, 2014.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Cervical spine prior to September 3, 2014

X-ray in April 2011 showed mild degenerative disc disease at C6/C7, C7/T1 with disc space narrowing and osteophyte formation.  There was no evidence of fracture of subluxation, 

VA treatment records indicate that the Veteran was seen for complaints of headache in May 2011.  On physical examination of the Veteran's neck, there was a slight head forward carriage.  Palpation showed tenderness to palpation over bilateral trapezius, right frontalis, left temporalis, and superior region of occipitalis.  There was no tenderness over occipital nerve region bilaterally.  There was mild pain with extension and facet loading.  The Veteran demonstrated forward flexion to 50 degrees, extension to 50 degrees, lateral flexion to 30 degrees, and rotation to 60 degrees.  Motor strength, reflexes, and sensation were normal in the upper extremities.  

The Veteran underwent VA examination in July 2011 at which time he reported constant severe pain in his neck which traveled to his forehead and back.  The Veteran denied stiffness, fatigue, spasms, decreased motion, paresthesias, numbness, weakness.  The Veteran reported during flare-ups he experienced neither functional impairment nor any limitation of motion of the joint.  The Veteran also denied incapacitation for the prior 12-month period.  Physical examination of the spine revealed flexion, extension, right and left lateral flexion, and right and left rotation all within normal limits.  With flexion, there was pain at the endpoint.  After repetitive motion testing, there was no additional degree of limitation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry, and symmetry of spinal motion with normal curves.  Neurological examination of the upper extremities revealed motor function within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration and temperature was intact. The upper extremity reflexes revealed biceps jerk, triceps jerk, Brachioradialis, finger jerk, and upper and lower abdominal reflexes were 2+.  X-rays of the cervical spine showed degenerative arthritis.  The examiner noted that the examination of the cervical spine revealed no sensory deficits from C3-C8; and that the examination of the thoracic spine revealed no sensory deficits of T1.  The examiner noted that there were no signs of cervical intervertebral disc syndrome.  The Veteran was diagnosed as having cervical spine strain and degenerative disc disease.  

VA treatment records indicate that the Veteran was seen on March 13, 2014, with complaints of left chest, trapezius, and arm pain for one week.  He described it as sharp, constant, and worse with movement.  It was better when lying down in a comfortable position.  The Veteran denied numbness/tingling.  Physical examination demonstrated tenderness at left posterior neck/trapezius; pain in chest, arm, and shoulder elicited with raising of arm over his head.  Assessment was neck/shoulder/arm/chest pain most consistent with cervical radiculopathy.  He was prescribed gabapentin titration.  

A March 25, 2014, VA treatment record notes the reason for referral was "neck pain and probable cervical radiculopathy."  The Veteran described an intermittent 8/10 ache pain in the left shoulder just under the clavicle that radiated into the left arm.  Alleviated with gabapentin and heat.  Deep tendon reflexes were decreased symmetrically.  Motor strength and sensation were normal.  There was asymmetrical left shoulder/clavicle with slight atrophy.  

A May 2014 VA treatment record notes that the Veteran presented with one month history of left shoulder/neck pain.  Deep tendon reflexes were decreased symmetrically.  Motor strength and sensation were normal.  X-rays showed no evidence of acute fracture, dislocation, or subluxation.  There was mild spondylosis with anterior osteophytes C6/C7.  Electromyography showed no findings of a left cervical motor radiculopathy.  The examiner noted, however, that the fact that the Veteran's pain was relieved by gabapentin was consistent with sensory radiculopathy.
 
A July 2014 VA treatment record noted that the Veteran complained of left sided neck and upper back pain with radiation to left ulnar distribution.  The Veteran demonstrated 40 degrees extension, 40, degrees rotation, 15 degrees right lateral flexion, and 20 degrees left lateral flexion.  Chin to chest was noted to be painful and 0/0.

The record does not indicate that prior to September 3, 2014, the Veteran's spine has been manifested by forward flexion of the cervical spine not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis.  As noted above, physical examination of the spine revealed flexion, extension, right and left lateral flexion, and right and left rotation all within normal limits.  In addition, consideration has been given to 38 C.F.R. §§ § 4.40, 4.45 and 4.59; however, the examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, and there is no evidence of additional functional loss during flare-ups.  Inspection of the spine revealed normal head position with symmetry, and symmetry of spinal motion with normal curves.

As such, the Board finds that prior to September 3, 2014, the Veteran did not meet the criteria for a 20 percent evaluation for his service-connected cervical spine disability.  

The record, however, does demonstrate evidence of left sided cervical radiculopathy on March 13, 2014; and thus, a separate rating for left upper extremity cervical radiculopathy is warranted as of that date.  

The record indicates that the Veteran is right handed.  As such, his right side is considered his major (or dominant) side and his left side is considered to be his minor (or nondominant) side.

Radiculopathy of the left upper extremity is rated according to Diagnostic Code 8510, pertaining to paralysis of the upper radicular group (fifth and sixth cervicals). Diagnostic Code 8510 provides that mild incomplete paralysis is rated 20 percent disabling for the minor side.  Moderate incomplete paralysis is rated as 30 percent disabling on the minor side.  A 40 percent rating is warranted for severe incomplete paralysis affecting the minor extremity.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 60 percent rating for the minor side. 38 C.F.R. § 4.124a, DC 8510 (2015).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term ""incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.         

Based on the VA treatment records, the Board finds that radiculopathy of the left upper extremity has more nearly approximated moderate incomplete paralysis.  Although the May 2014 VA provider noted that the Veteran's symptoms were consistent with sensory radiculopathy, because the Veteran demonstrated slight shoulder/clavicle atrophy, diminished deep tendon reflexes, and intermittent pain of 8/10, the Board finds that a 30 percent evaluation is warranted.  A higher evaluation is not warranted as the Veteran's symptoms do not equate to a severe incomplete paralysis. The Veteran's symptoms are either described as slight or intermittent, and as such, do not more nearly approximate the a severe impairment.

The Board notes that the RO assigned a separate 30 percent rating as of September 3, 2014, for left upper extremity based on moderate incomplete paralysis of the minor extremity.  On VA examination on September 3, 2014, the examiner found normal strength, muscle atrophy of the left shoulder/clavicle area, decreased deep tendon reflex in the inner/outer forearm (C6/T1), severe pain, paresthesia and/or dysesthesias, and numbness in the left upper extremity.  The examiner diagnosed moderate radiculopathy of the left upper extremity.  

From March 13, 2014 to September 2, 2014, the Veteran's complaints were nearly the same except that he denied numbness and tingling.  Nevertheless, by resolving all doubt in the Veteran's favor, the Board finds that the Veteran's neurological manifestations of his service-connected cervical spine disability include symptoms of left upper extremity radiculopathy which more nearly approximate moderate incomplete paralysis of the upper radicular nerve group beginning on March 13, 2014.

Cervical spine since September 3, 2014

The Veteran underwent VA examination on September 3, 2014, at which time he was diagnosed as having cervical strain, degenerative arthritis of the spine and spondylosis.  The Veteran reported that he continued to have neck pain, and occasionally he had to stop what he was doing and sit still because he felt off-balance.  The Veteran noted that he attended physical therapy and chiropractic care and took NSAIDS for the neck.  He also reported that occasionally when he would extend his neck, he would pinch a nerve and pain would radiate down the left arm to his hand but noted that it had resolved.  The Veteran stated that his neck pain made him irritable, cranky, and hard to work with and noted that he worked on rooftops installing solar panels and was concerned about the equilibrium issues as bending his neck forward caused the off balance feeling and dizziness.  

Physical examination demonstrated forward flexion to 45 degrees with pain at 45 degrees, extension to 30 degrees with pain at 5 degrees, right lateral flexion to 15 degrees with pain at 5 degrees, left lateral flexion to 25 degrees with pain at 10 degrees, right latera rotation at 45 degrees with no objective evidence of painful motion, and left lateral rotation at 50 degrees with no objective evidence of painful motion.  After repetitive use testing, flexion was to 40 degrees, extension was to 30 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 45 degrees, and left lateral rotation was to 55 degrees.  The examiner noted that the Veteran had additional limitation in range of cervical spine following repetitive use testing and functional loss or functional impairment of the cervical spine with less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, lack of endurance, and dizziness.  The examiner noted that the Veteran had additional limitations due to pain and weakness when his neck during flare-ups or when the joint was used repeatedly over a period of time.  Specifically, the examiner noted flexion to 30 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  

The examiner also noted localized tenderness or pain to palpation for joints/soft tissue as well as muscle spasm resulting in abnormal gait or abnormal spinal contour of the cervical spine.  There was no ankylosis.  The examiner found that the Veteran had intervertebral disc syndrome and had incapacitating episodes having a total duration of at least two weeks but less than four weeks during the prior 12-month period.

The record does not indicate that since September 3, 2014, the Veteran's spine has been manifested by forward flexion of the cervical spine 15 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks.  Even considering 38 C.F.R. §§ § 4.40, 4.45 and 4.59, the examiner noted that the Veteran only had additional flexion limited to 30 degrees due to pain and weakness when his neck during flare-ups or when the joint was used repeatedly over a period of time.  

As such, the Board finds that since September 3, 2014, the Veteran did not meet the criteria for a 30 percent disability evaluation for his service-connected cervical spine disability.  

Additional Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the discussion above reflects that the symptoms of the Veteran's cervical spine and residuals from TBI disabilities are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are compensated through the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to September 19, 2014, for TBI with memory loss is denied.

Entitlement to a separate rating of 50 percent for tension headaches prior to September 19, 2014, is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent since September 19, 2014, for traumatic brain injury (TBI) with memory loss is denied.

Entitlement to an initial evaluation in excess of 10 percent prior to September 3, 2014, for cervical spine strain with degenerative disc disease, spondylosis, and intervertebral disc syndrome is denied.

Entitlement to a separate 30 percent evaluation from March 13, 2014 to September 2, 2014, for left upper extremity radiculopathy is granted subject to the law and regulations governing the payment of monetary benefits.
 
Entitlement to an evaluation in excess of 20 percent since September 3, 2014, for cervical spine strain with degenerative disc disease, spondylosis, and intervertebral disc syndrome is denied.


REMAND

The Veteran seeks service connection for right ear hearing loss.  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran testified at his March 2015 hearing that he had recently seen his VA doctor who told him that he specifically has hearing loss in the right ear.  The representative asked the Veteran to provide a copy of his latest audio report showing hearing loss.  The record was held open for 45 days, but no medical records have been submitted.

The Board notes that the most recent VA treatment records in the file date from October 2014.  Thus, it is the Board's opinion that all records of current treatment for right ear hearing loss should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all VA outpatient treatment records pertaining to treatment for right ear hearing loss since November 2014, from the VA medical facility in West Los Angeles should be obtained and associated with the claims file.     

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


